Exhibit 10.2

 

EIGHTH Amendment to

Loan and security agreement

(ex-im loan facility)

 

THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of February __, 2015, by and between Silicon Valley Bank
(“Bank”) and ADVANCED PHOTONIX, INC., PICOMETRIX, LLC and ADVANCED PHOTONIX
CANADA, INC. (individually, a “Borrower” and, collectively, the “Borrowers”).

 

Recitals

 

A.     Bank, Advanced Photonix, Inc., Picometrix, LLC and Advanced Photonix
Canada, Inc. are parties to that certain Loan and Security Agreement (Ex-Im Loan
Facility) dated as of January 31, 2012, as amended by a First Amendment to Loan
and Security Agreement dated as of October 25, 2012 a Second Amendment to Loan
and Security Agreement dated as of February 8, 2013, a Third Amendment to Loan
and Security Agreement dated as of January 22, 2014, a Fourth Amendment and
Forbearance to Loan and Security Agreement dated as of February 10, 2014, a
Fifth Amendment to Loan and Security Agreement and Waiver dated as of March 5,
2014, a Sixth Amendment to Loan and Security Agreement dated as of April 30,
2014, and a Seventh Amendment to Loan and Security Agreement dated as of June
20, 2014 (as the same may from time to time be further amended, modified,
supplemented or restated, collectively, the “Loan Agreement”).

 

B.     Borrower has requested that Bank amend the Loan Agreement. Bank is
willing to do so, and to amend certain provisions of the Loan Agreement in
accordance with the terms, and subject to the conditions, set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 

2.     Amendments to Loan Agreement.

 

 

2.1     Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement is
amended and restated in its entirety to read as follows:

 

6.9      Financial Covenants. Maintain at all times, to be tested as of the last
day of each fiscal month, unless otherwise noted, on a consolidated basis with
respect to Borrowers:

 

(a)     Liquidity Ratio. Borrowers’ unrestricted cash and Cash Equivalents at
Bank plus the net balance sheet billed Accounts divided by Borrowers’
Indebtedness to Bank of not less than 1.30 to 1.00.

 

(b)     EBITDA. Measured as of the end of each fiscal month, on a trailing
6-month basis, EBITDA of at least the following:

 

Period

Minimum EBITDA

   

Through fiscal month ending June 30, 2015

($1,250,000)

   

Month ending July 31, 2015

$1.00

   

Month ending August 31 and thereafter

$100,000

 

 
 

--------------------------------------------------------------------------------

 

 

2.2     Section 13 (Definitions).

 

(a)     The following terms in Section 13.1 are amended and restated in their
entirety to read as follows:

 

“EBITDA” shall mean Borrowers’ (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) non-cash stock compensation, (e)
income tax expense, plus (f) other non-cash items including intangible asset
write-offs, plus (g) non-cash warrant liability expenses to the extent deducted
from the calculation of Net Income or less non-cash warrant liability income to
the extent added to the calculation of Net Income plus (h) modification fees
associated with the amendment to the credit facility between Borrowers and
Partners for Growth III, L.P plus (i) up to $150,000 in costs actually incurred
in connection with a transaction with Luna Innovations Incorporated.

 

“Revolving Margin” is 5.0%.

 

3.     Compliance Certificate. The Compliance Certificate is amended to be in
the form of Exhibit C attached hereto.

 

4.     Fees. Borrower shall pay Bank a fee equal to $25,000 in connection with
this Amendment, $10,000 of which is due on the date hereof, and $15,000 of which
is due upon the earlier to occur of the repayment of the Obligations or the date
that the Obligations become due and payable.

 

5.     Limitation of Amendment.

 

5.1     The amendments set forth in Sections 2 and 3, above, are effective for
the purposes set forth herein and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy that Bank may now have
or may have in the future under or in connection with any Loan Document.

 

5.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

6.     Representations and Warranties. To induce Bank to enter into this
Amendment, each Borrower represents and warrants to Bank as follows:

 

6.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

6.2     Such Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

6.3     Except with respect to Advanced Photonix, Inc.’s Amended By-Laws, which
were amended on January 28, 2015, the organizational documents of such Borrower
previously delivered to Bank remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

 

6.4     The execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

 

6.5     The execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

 

 
 

--------------------------------------------------------------------------------

 

 

6.6     The execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

 

6.7     This Amendment has been duly executed and delivered by such Borrower and
is the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

7.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.     Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
payment of a fee of $10,000 and the Bank Expenses incurred in connection with
this Amendment, and (c) and such other documents as Bank may reasonably request.

 

[Signature page follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 



BANK   BORROWERS              

SILICON VALLEY BANK

 

ADVANCED PHOTONIX, INC.

   

 

 

 

 

 

By:  

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

                             

PICOMETRIX, LLC

                    By:            Name:             Title:                    
                ADVANCED PHOTONIX CANADA, INC.                    

By:

         

Name:  

         

Title:

   



 

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 



TO:

SILICON VALLEY BANK

Date: 

 

FROM:

ADVANCED PHOTONIX, INC., ADVANCED PHOTONIX CANADA, INC. and PICOMETRIX, LLC



 

The undersigned authorized officer of ADVANCED PHOTONIX, INC., ADVANCED PHOTONIX
CANADA, INC. and PICOMETRIX, LLC (collectively, “Borrowers”) certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrowers and Bank (the “Agreement”):

 

(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, have timely filed all required
tax returns and reports, and Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.8 of the
Agreement; and (5) no Liens have been levied or claims made against Borrowers or
any of their Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

  

Please indicate compliance status by circling Yes/No under “Complies” column.



 



 

Reporting Covenant

 

Required

Complies

               

Transaction Report, A/R & A/P Agings

 

monthly within 15 days and with each Advance Request when in Streamline (weekly
when not in Streamline)

Yes   No

   

Board projections

 

30 days prior to FYE

Yes   No

   

Monthly financial statements with Compliance Certificate

 

Within 30 days of fiscal month ends except for quarter ends which have 45 days

Yes   No

   

Annual financial statement (CPA Audited) with Compliance Certificate

 

FYE within 120 days

Yes   No

   

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

Yes   No

               

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

                   



 



 

Financial Covenant

 

Required

 

Actual

Complies

                   

Maintain on a Monthly Basis:

                             

Minimum Liquidity Ratio

 

 

 

1.3:1.0

 

___:1.0

Yes   No

    Minimum EBITDA, monthly on trailing 6 month basis  

($1,250,000) through 6/30/15

$1.00 7/31/15;

$100,000 thereafter

 

$__________

Yes   No

 



 



 
 

--------------------------------------------------------------------------------

 



 

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------



 

API Pricing Matrix

 

Revolver

 



Revolving Margin

5.0%

       



 

 

 



ADVANCED PHOTONIX, INC.

 

ADVANCED PHOTONIX CANADA, INC.

   

 

 

 

 

 

By:  

 

By:

 

 

Name:



 

Name:



 

Title:



 

Title:



 

                        PICOMETRIX, LLC  

 

              By:            Name:             Title:            



 







 
 

--------------------------------------------------------------------------------

 



 

Schedule 1 to Compliance Certificate

 

Financial Covenant of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:     ____________________

 

I.     Liquidity Ratio (Section 6.9(a))

 

Required:     1.30:1.0

 

Actual:

 



A.

Unrestricted cash and Cash Equivalents at Bank

  $                

B.

Net balance sheet billed A/R

  $                

C.

Liquidity (line A plus line B)

  $                

D.

Total Indebtedness to Bank

  $                

E.

Liquidity Ratio (line C divided by line D)

       



 

Is line C equal to or greater than 1.30 to1:00?

 

      No, not in
compliance                                                                                                                                                         Yes,
in compliance

 

II.     EBITDA (Section 6.9(b))

 

Required:     Monthly, on trailing 6 month basis

 



Period

EBITDA

Closing through June 30, 2015

($1,250,000)

July 31, 2015

$1

Thereafter

$100,000



 

Actual:

 



A.

Net Income   $                  

B.

To the extent included in the determination of Net Income

                        1.

The provision for income taxes

  $                     2.

Depreciation expense

  $                     3.

Amortization expense

  $                     4.

Net Interest Expense

  $                     5.

Non-cash stock compensation plus all other non-cash items including intangible
asset writeoffs

  $                     6.

Non-cash Warrant (income) or expense

  ($   )                 7.

Modification Fees

  $                     8.

Luna costs up to $150,000

  $                     9.

The sum of lines 1 through 8

  $                

C.

EBITDA (line A plus line B.9)

  $    



 

Is line C equal to or greater than the amount specified in the chart?

 

      No, not in
compliance                                                                                                                                                         Yes,
in compliance

 

 
 

--------------------------------------------------------------------------------

 

  

[ex10-2img001.jpg]

 

 

PRO FORMA INVOICE FOR LOAN CHARGES

  



 



BORROWER:

ADVANCED PHOTONIX, INC.

   

(Eighth Amendment to Ex-Im Facility)

       

LOAN OFFICER:

Tom Hertzberg

       

DATE:

February __, 2015

               

Loan Fee

$10,000

 

Legal Fees

$______

       

TOTAL FEE DUE

$_____



 

Please indicate the method of payment:

 

{ }     A check for the total amount is attached.

 

{ }     Debit DDA #________________ for the total amount.

 

{ }     Loan proceeds

 



Borrower: ADVANCED PHOTONIX, INC.  

 

 

 

 

 

            By:    

 

 

 

 

 

(Authorized Signer)

 

 

 

 

 

     

 

 

 

 

                            Silicon Valley Bank                     (Date)      
 

Account Officer's Signature

         

